DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed January 22, 2019. Claims 16-35 are pending. Claims 1-15 have been canceled. New claims 16-35 have been added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/19 and 7/18/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 16-24 & 31-35 is/are objected to because of the following informalities:  
In regards to claim 16, at line 12, the limitations “movesthe jaws (10, 12)” should apparently read --moves the jaws (10, 12)--.
In regards to claim 23, at line 2, the limitations “4.95mm” should apparently read --4.95 mm--.
In regards to claim 31, at line 6, the limitation “too receive” should apparently read --to receive--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 & 30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 26, at line 2, the limitations “the control wire 27” lack sufficient antecedent basis.
In regards to claim 30, at line 1, the limitations “[t]he system of claim 16” lack sufficient antecedent basis and should apparently read --the device of claim 16-- or --[t]he system of claim 25--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 24-25, 27-28, 30-33 & 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doherty (US 5,535,754).
In regards to claim 16, Doherty discloses a biopsy forceps device, comprising: 
a tension member 27 extending from a proximal end to a distal end; and 
an end effector including first and second jaws (10, 12) movable between an open configuration, in which the jaws (10, 12) are separated from one another to receive target tissue therebetween , and a closed configuration, in which cutting edges

    PNG
    media_image1.png
    368
    532
    media_image1.png
    Greyscale

of the jaws (10, 12) are moved toward one another to cut a portion of the target tissue from surrounding tissue, the first and second jaws (10, 12) defining a tissue receiving space therebetween to house the cut tissue, the first and second jaws (10, 12) being pivotable relative to one another, the end effector further including a tension member attachment 14 extending from a distal end to a proximal end coupled to the tension member 27, the distal end of the tension member attachment 14 terminating at a sharp point 13 configured to penetrate the tissue, the tension member attachment 14 being movably coupled to the first and second jaws (10, 12) so that distal movement of the tension member attachment 14 moves the jaws (10, 12) to the open configuration while proximal movement thereof moves the jaws (10, 12) to the closed configuration (see at least abstract, figs. 1-6 and col. 3, lines 58-67, col. 4, lines 1-19 & col. 5, lines 8-52).  
In regards to claim 17, Doherty discloses the device of claim 16, wherein the first and second jaws (10, 12) include concave inner surfaces defining a substantially hemispherical cup (see at least figs. 4 & 6).  
In regards to claim 18, Doherty discloses the device of claim 16, wherein the tension member attachment 14 includes a proximal part and a distal part, the distal part including first and second cam slots (19, 21), the first and second cam slots (19, 21) being positioned on opposing outer surfaces of the tension member attachment 14 (see at least figs. 4 & 6).  
In regards to claim 19, Doherty discloses the device of claim 18, wherein the first and second jaws (10, 12) each include a cam pin (18, 20), the cam pin 20 of the first jaw 10 being slidably received within the first cam slot 21 while the cam pin 18 of the second jaw 12 is slidably received within the second cam slot 19 so that movement of tension member attachment 14 relative to the cam pins (18, 20) of the first and second jaws (10, 12) pivots the first and second jaw (10, 12) in opposing directions (see at least figs. 4 & 6).  
In regards to claim 24, Doherty discloses the device of claim 16, further including a clevis 26, the clevis 26 including first and second arms (i.e., arms having surfaces 37, 38) extending distally from a proximal portion, the proximal portion including a central lumen 39 sized and shaped to receive the tension member attachment 14 therethrough, the arms (i.e., arms having surfaces 37, 38) defining a jaw receiving space therebetween for receiving a proximal portion of each of the first and second arms (i.e., arms having surfaces 37, 38), the first jaw 10 being pivotably coupled to the first arm and the second jaw 12 being pivotably coupled to the second arm (see at least figs. 4 & 6).  
In regards to claim 25, Doherty discloses a biopsy forceps system for sampling tissue, comprising: 
a proximal assembly including an actuator; 
a tension member 27 extending from a distal end to a proximal end coupled to the proximal assembly; and 
a distal assembly including first and second jaws (10, 12) movable between an open configuration, in which the jaws (10, 12) are separated from one another to receive target tissue therebetween, and a closed configuration, in which cutting edges of the jaws (10, 12) are moved toward one another to cut the target tissue from surrounding tissue, the first and second jaws (10, 12) defining a tissue receiving space therebetween to house the cut tissue, the first and second jaws (10, 12) being pivotable relative to one another, the distal assembly further including a tension member attachment 14 extending from a distal end to a proximal end coupled to the tension member 27, the distal end of the tension member attachment 14 terminating at a tissue penetrating point, the tension member attachment 14 movably coupled to the first and second jaws (10, 12) so that distal movement of the tension member attachment 14 pivots the jaws (10, 12) to the open configuration while proximal movement of the tension member attachment 14 pivots the jaws (10, 12) to the closed configuration;  
Page -3-wherein actuation of the proximal assembly causes the tension member attachment 14 to move proximally and distally relative to the first and second jaws (10, 12) (see at least abstract, figs. 1-6 and col. 3, lines 58-67, col. 4, lines 1-19 & col. 5, lines 8-52).  
In regards to claim 27, Doherty discloses the system of claim 25, wherein the tension member attachment 14 includes a proximal part and a distal part, the distal part including first and second cam slots (19, 21), the first and second cam slots (19, 21) being positioned on opposing outer surfaces of the tension member attachment 14 (see at least figs. 4 & 6).  
In regards to claim 28, Doherty discloses the system of claim 27, wherein each of the first and second jaws (10, 12) includes a cam pin (18, 20), the cam pin (18, 20) of the first jaw 10 being slidably received in the first cam slot while the cam pin (18, 20) of the second jaw 12 is slidably received the second cam slot so that movement of the tension member attachment 14 relative to the first and second jaws (10, 12) pivots the first and second jaws (10, 12) in opposing directions (see at least figs. 4 & 6).
In regards to claim 30, Doherty discloses the system of claim 16, further including a clevis 26, the clevis 26 including first and second arms (i.e., arms having surfaces 37, 38) extending distally from a proximal portion of the clevis 26, the proximal portion including a central lumen 39 sized and shaped to receive the tension wire attachment therein, each of the arms (i.e., arms having surfaces 37, 38) defining a jaw receiving space therebetween for receiving a proximal portion of a corresponding one of the first and second arms (i.e., arms having surfaces 37, 38), the first jaw 10 being pivotably coupled to the first arm and the second jaw 12 being pivotably coupled to the second arm (see at least figs. 4 & 6).  
In regards to claim 31, Doherty discloses a method of obtaining a tissue sample, comprising: 
inserting a distal portion of a biopsy forceps assembly to a target area within a living body, the distal portion including: a tension member 27 extending from a proximal end to a distal end; and 
an end effector including first and second jaws (10, 12) movable between an open configuration in which the first and second jaws (10, 12) are separated from one another to receive target tissue therebetween, and a closed configuration, in which cutting edges of the first and second jaws (10, 12) are moved toward one another to cut the target tissue away from surrounding tissue, the first and second jaws (10, 12) defining a tissue receiving space therebetween to house the cut tissue, 
moving the tension member 27 distally relative to the first and second jaws (10, 12) to move a tension member attachment 14 coupled to the tension member 27 distally so that a point on a distal end Page -4-of the tension member attachment 14 penetrates the target tissue, the tension member attachment 14 being movably coupled to the first and second jaws (10, 12) so that distal movement of the tension member attachment 14 relative to the first and second jaws (10, 12) pivots the first and second jaws (10, 12) to the open configuration; and 
moving the tension member 27 proximally relative to the first and second jaws (10, 12) to pivot the jaws (10, 12) to the closed configuration so that the cutting edges of the first and second jaws (10, 12) sever the target tissue received therebetween from the surrounding tissue (see at least abstract, figs. 1-6 and col. 3, lines 58-67, col. 4, lines 1-19 & col. 5, lines 8-52).  
In regards to claim 32, Doherty discloses the method of claim 31, further comprising: inserting the biopsy forceps assembly through the working channel of an endoscope (i.e., by virtue of being endoscopic biopsy forceps) (see at least figs. 4 & 6).  
In regards to claim 33, Doherty discloses the method of claim 31, wherein the tension member attachment 14 includes a proximal part and a distal part, the distal part including first and second cam slots (19, 21), the first and second cam slots (19, 21) being positioned on opposing outer surfaces of the core wire attachment 14 (see at least figs. 4 & 6).
In regards to claim 35, Doherty discloses the method of claim 31, further comprising: 
actuating the distal portion via a proximal assembly coupled to the proximal end of the tension member 27 (see at least figs. 4 & 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 29 & 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doherty (‘754) in view of Goble et al. (US 5,496,317) (“Goble” hereinafter).
In regards to claim 20, Doherty discloses the device of claim 18, that fails to explicitly teach a device wherein the first and second cam slots are substantially arcuate in shape, the first and second cam slots curving in opposite directions and crossing one another with a medial portion of each cam slot overlapping. However, Goble teaches that it is known to provide a device wherein the first and second cam slots 16GG are substantially arcuate in shape, the first and second cam slots 16GG curving in opposite directions and crossing one another with a medial portion of each cam slot 16GG overlapping (see at least figs. 1-3, col. 2, lines 18-59, col. 5, lines 35-40, and col. 6, lines 30-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Doherty wherein the first and second cam slots are substantially arcuate in shape, the first and second cam slots curving in opposite directions and crossing one another with a medial portion of each cam slot overlapping as taught by Goble since such a modification would amount to a simple substitution of one known element (i.e. as taught by Doherty) for another (i.e. as taught by Goble) to obtain predictable results such as altering the mechanical advantage for different jaw positions, e.g., allowing closure pressure to be increased without suffering a decrease in range of movement--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 29, Doherty discloses the system of claim 27, that fails to explicitly teach a system wherein the first and second cam slots are arcuate, curve in opposite directions and cross one another. However, Goble teaches that fails to explicitly teach a system wherein the first and second cam slots 16GG are arcuate, curve in opposite directions and cross one another (see at least figs. 1-3, col. 2, lines 18-59, col. 5, lines 35-40, and col. 6, lines 30-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Doherty wherein the first and second cam slots are arcuate, curve in opposite directions and cross one another as taught by Goble since such a modification would amount to a simple substitution of one known element (i.e. as taught by Doherty) for another (i.e. as taught by Goble) to obtain predictable results such as altering the mechanical advantage for different jaw positions, e.g., allowing closure pressure to be increased without suffering a decrease in range of movement--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 34, Doherty discloses the system of claim 33, that fails to explicitly teach a system wherein the first and second jaws each include a cam pin, the cam pin of the first jaw being sized and shaped to slidably move within the first cam slot to pivot the first jaw in a first direction while the cam pin of the second jaw is configured slidably move within the second cam slot to pivot the second jaw in a second, opposing direction. However, Goble teaches that it is known to provide a system wherein the first and second jaws (12A, 12B) each include a cam pin 12F, the cam pin 12F of the first jaw 12A being sized and shaped to slidably move within the first cam slot 16GG to pivot the first jaw 12A in a first direction while the cam pin 12F of the second jaw 12B is configured slidably move within the second cam slot 16GG to pivot the second jaw 12B in a second, opposing direction (see at least figs. 1-3, col. 2, lines 18-59, col. 5, lines 35-40, and col. 6, lines 30-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Doherty wherein the first and second cam slots are arcuate, curve in opposite directions and cross one another as taught by Goble since such a modification would amount to a simple substitution of one known element (i.e. as taught by Doherty) for another (i.e. as taught by Goble) to obtain predictable results such as altering the mechanical advantage for different jaw positions, e.g., allowing closure pressure to be increased without suffering a decrease in range of movement--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doherty (‘754) in view of Koblish et al. (US 5,715,832) (“Koblish” hereinafter).
In regards to claim 22, Doherty discloses the device of claim 16, that fails to explicitly teach a device wherein the end effector has a length of less than 5 mm. However, Koblish teaches that it is known to provide a device wherein the end effector has a length of less than 5 mm (see at least fig. 6 and col. 6, lines 42-44 and col. 8, lines 34-36). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Doherty wherein the end effector has a length of less than 5 mm as taught by Koblish in order to collect small tissue samples. 
In regards to claim 23, Doherty discloses the device of claim 22, that fails to explicitly teach a device wherein the end effector has a length of less than approximately 4.95 mm. However, Koblish teaches that it is known to provide a device wherein the end effector has a length of less than approximately 4.95 mm (see at least fig. 6 and col. 6, lines 42-44 and col. 8, lines 34-36). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Doherty wherein the end effector has a length of less than approximately 4.95 mm as taught by Koblish in order to collect small tissue samples.
Claims 21 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doherty (‘754) in view of Schmidt (US 3,895,636).
In regards to claim 21, Doherty discloses the device of claim 18, that fails to explicitly teach a device wherein the proximal part of the tension member attachment includes a blind hole open at a proximal end in which a distal end of the control wire 27 is received. However, Schmidt teaches that it is known to provide a device wherein the proximal part of the tension member attachment 32 includes a blind hole 33 open at a proximal end in which a distal end of the control wire 14 is received (see at least figs. 1-10 and col. 2, lines 23-57). Therefore, since Doherty discloses a device wherein the proximal part of the tension member attachment 14 includes a hole 36 open at a proximal end in which a distal end of the control wire 27 is received (see at least figs. 4 & 6), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made filed to provide the system of Doherty wherein the proximal part of the tension member attachment includes a blind hole open at a proximal end in which a distal end of the control wire 27 is received as taught by Schmidt since such a modification would amount to a simple substitution of one known element (i.e. as taught by Doherty) for another (i.e. as taught by Schmidt) to obtain predictable results such as receiving and holding the distal end of control wire--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 26, Doherty discloses the system of claim 25, that fails to explicitly teach a system wherein the actuator comprises a handle and a spool, the spool being coupled to the control wire and slidable along a longitudinal axis of the handle. However, Schmidt teaches that it is known to provide a system wherein the actuator 11 comprises a handle 23 and a spool 22, the spool 22 being coupled to the control wire 14 and slidable along a longitudinal axis of the handle 23 (see at least figs. 1-10 and col. 2, lines 23-57). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made filed to provide the system of Doherty wherein the actuator comprises a handle and a spool, the spool being coupled to the control wire and slidable along a longitudinal axis of the handle as taught by Schmidt in order to remotely actuate the end effector or jaws.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,238,002 to Devlin et al. discloses disposable biopsy forceps.
US 5,373,854 to Kolozsi discloses a biopsy apparatus for use in endoscopy.
US 4,721,116 to Schintgen et al. discloses retractable needle biopsy forceps and improved control cable therefor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791